Order denying plaintiff’s motion for entry of a money judgment for alimony arrears reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. By the terms of the order entered on the 9th day of December, 1925, the motion was domed in the event that the plaintiff refused or neglected to defray the expense of the reference therein directed. That motion involved contempt proceedings, and was foreign to the entry of a money judgment for alimony wMch had accrued under the separation decree at the time tMs motion was made. It was defendant’s privilege to move at any time to modify the judgment. TMs he neglected to do. Lazansky, P. J., Kapper, Hagarty, Seeger and Carswell, JJ., concur.